Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 06/07/2021 has been entered. Claims 1-20 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oliver (US Patent No.: 8,354,773) in view of Lee (Document Id: US 20160007961 A1).

Regarding claim 1, Oliver teaches an array of transducer elements, the transducer elements (12) of the array operable separably for transducing between acoustic and electrical energies, the array having a face at which the acoustic energies are transmitted and received and a back opposite the face. (Col.2, lines 52-57, Col.3, lines 8-12 and 26-30, Col.1 14-20, Claim 1)

Further regarding claim 1, Oliver teaches a backing (14) adjacent the back of the array, the backing comprising a composite of materials. (Col.2, lines 12-21) Oliver further teaches a base and filler comprising rubber particles (lead spheres coated with rubber, rubber spheres) and metal particles (lead sphere, metallic inserts). (Col.2, lines 18-21, Col.1, lines 45-48, Col.4, lines 7-10, Col.5, lines 51-54, claim 1) Oliver does not explicitly teach the backing comprising a composite of a base and filler comprising ceramic particles.
Lee, in the same field of endeavor teaches a backing (330) and filler (420) that is comprising a composite of metal particles (412), and ceramic particles (420). (Paragraph 

Regarding claim 2, Oliver teaches rubber particles that comprise silicone powder (Col.5, lines 30-37). Oliver discloses that silicone rubber is used in the composite of the backing material and then discloses that the material (silicone rubber) could be in solid or liquid phase.

Regarding claim 3, Oliver teaches the invention as claimed but does not explicitly teach wherein the metal particles comprises tungsten powder.
Lee, in the same field of endeavor teaches wherein the metal particles comprises tungsten powder. (Paragraph 75, lines 7-15) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Oliver to incorporate wherein the metal comprises tungsten powder as taught by Lee in order for the backing material to have a high attenuation coefficient so that absorption can occur efficiently. 

Regarding claim 4, Oliver teaches the invention as claimed but does not explicitly teach wherein the ceramic particles comprises aluminum nitride powder.
Lee, in the same field of endeavor teaches wherein the ceramic particles comprises alumina. (Paragraph 75, lines 7-15) Lee discloses alumina which is another name for aluminum oxide, however someone with ordinary skill in the art would easily be able to In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Oliver to incorporate wherein the ceramic comprises aluminum nitride powder as taught by Lee in order for the backing material to have a high attenuation coefficient so that absorption can occur efficiently.

Regarding claim 5, Oliver teaches wherein the backing has an acoustic attenuation of at least 2 dB/mm at 2.0 MHz, an acoustic impedance of at least 1 Mrayl. (Col.4, lines 66-Col.5, line 4, Col.4, lines 42-44) Oliver does not teach a thermal conductivity of at least 3 W/mk.
Lee, in the same field of endeavor teaches wherein the backing has thermal conductivity in the form of a heat transfer path and a backing material that includes ceramic powder, for example alumina which has a thermal conductivity of 30 W/mk. ( Paragraph 75, Paragraph 77, Paragraph 78, lines 1-4) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Oliver to incorporate wherein the backing has thermal conductivity as taught by Lee in order to direct and discharge the heat away from the backing and transducer to avoid damage to the device. Oliver discloses using a ceramic powder and uses alumina as an example and alumina has a thermal conductivity if 30 W/mk.

Regarding claim 6, Oliver teaches wherein the backing comprises an epoxy as the base with a substantially homogeneous distribution of rubber particles (rubber spheres) and metal particles (lead sphere, metallic inserts). (Col.4, lines 4-5 and lines 10-15, Col.5,  ceramic particles.
Lee, in the same field of endeavor teaches distribution of metal particles (412), and ceramic particles (420) as filler. (Paragraph 75, lines 7-15, Paragraph 84, Fig.5, 420, 412).It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Oliver to incorporate distribution of the metal particles, and ceramic particles as taught by Lee in order for the backing material to have a high attenuation coefficient so that absorption can occur efficiently.

Regarding claim 7, Oliver teaches different ratios of density, volume and acoustic impedance that may be provided (Col.4, lines 44-65), Oliver also teaches backing comprising rubber particles (lead spheres coated with rubber, rubber spheres) and metal particles (lead sphere, metallic inserts). (Col.2, lines 18-21, Col.1, lines 45-48, Col.4, lines 7-10, Col.5, lines 51-54, claim 1).  Oliver further teaches various combinations of different materials of different densities or volumes may be used, such as with differences greater or within ten percent (Col.4, lines 44-65) but does not explicitly teach ceramic particles and wherein the backing comprises the filler of 25-30% rubber particles, 25-50% metal particles, and 20-50% ceramic particles by weight with a total of 100%.
Lee, in the same field of endeavor teaches wherein the backing comprises metal particles (412), and ceramic particles (420) by weight. (Paragraph 75, lines 7-15, Paragraph 84, Fig.5, 420, 412) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Oliver to incorporate wherein the backing comprises metal particles, and ceramic particles by weight as taught by Lee in order for the backing material to have a high attenuation coefficient so that absorption can occur efficiently. Oliver in view of Lee discloses the claimed invention except for 25-In re Aller, 105 USPQ 233.

Regarding claim 8, Oliver teaches wherein the rubber particles are 8-100 micrometers and different material particles of 20 microns or less can be used. (Col.4, lines 7-10) Oliver does not explicitly teach the metal particles are 10-60 micrometers.
Lee, in the same field of endeavor teaches metal particles. (Paragraph 75, lines 7-15, Paragraph 84, Fig.5, 420, 412). Lee does not explicitly teach wherein the metal particles are 10-60 micrometers however Oliver discloses that different material particles of 20 microns or less can be used can be used in his method therefore this is an obvious matter of design choice and someone with ordinary skill in the art would recognize to use metal particles between 10-60 micrometers since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Oliver to incorporate metal particles as taught by Lee and metal particles that are 10-60 micrometers in order to be small enough to avoid undesirable scattering at higher ultrasound frequencies. 

Regarding claim 9, Oliver teaches different ratios of density, volume and acoustic impedance that may be provided, Oliver also teaches backing comprising rubber 
Lee, in the same field of endeavor teaches wherein the backing comprises metal (412), and ceramic particles (420). (Paragraph 75, lines 7-15, Paragraph 84, Fig.5, 420, 412). It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Oliver to incorporate wherein the backing comprises metal, and ceramic particles as taught by Lee in order for the backing material to have a high attenuation coefficient so that absorption can occur efficiently. Oliver in view of Lee discloses the claimed invention except for wherein the rubber, metal, and ceramic particles are 15-90% of a weight of the backing. It would have been obvious to one having ordinary skill in the art at the time the invention was filled to have a composition of wherein the rubber, metal, and ceramic particles are 15-90% of a weight of the backing., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 10, Oliver teaches wherein the backing comprises a molded block of acoustic absorber. (Col.4, lines 26-28, Col.6, lines 19-22)

Regarding claim 11, Oliver teaches a composite acoustic absorber (14) for an ultrasound transducer array (12), the composite acoustic absorber comprising cured epoxy; rubber 
Lee, in the same field of endeavor teaches metal filler (412) and ceramic filler (420). (Paragraph 75, lines 7-15, Paragraph 84, Fig.5, 420, 412). Lee discloses backing material (420) that may be a combination of a metal powder (for example, tungsten, copper, or aluminum), a ceramic powder (for example, tungsten oxide or alumina), or a carbon allotrope powder (for example, graphite, graphene, carbon nanotubes, or diamond) with epoxy resin, or may include rubber. Lee further discloses the bridges 412 may include metal. The metal may be a highly heat-conductive material, such as copper, aluminum, silver, nickel, iron, gold, or tungsten. It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Oliver to incorporate metal filler; and ceramic filler as taught by Lee and wherein the metal filler, and ceramic filler are distributed in the cured epoxy in order for the backing material to have a high attenuation coefficient so that absorption can occur efficiently.

Regarding claim 12, Oliver teaches wherein the rubber filler comprises silicone powder. (Col.2, lines 18-21, Col.5, lines 30-37) Oliver discloses that silicone rubber is used in the composite of the backing material and then discloses that the material (silicone rubber) could be in solid or liquid phase, therefore someone having ordinary skill in the art would easily be able to introduce a silicone powder into the mix of backing material. Oliver does not teach the metal filler comprises tungsten powder, and the ceramic filler comprises aluminum nitride powder.
Lee, in the same field of endeavor teaches wherein the metal filler comprises tungsten powder, and the ceramic filler comprises aluminum nitride powder. (Paragraph 75, lines In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Oliver to incorporate wherein the metal filler comprises tungsten powder, and the ceramic filler comprises aluminum nitride powder as taught by Lee in order for the backing material to have a high attenuation coefficient so that absorption can occur efficiently.

Regarding claim 13, Oliver teaches wherein the cured epoxy comprises a block shaped and sized to mate with an ultrasound transducer array. (Col.3, lines 26-43, Col.6, lines 16-19, Col.6, lines 23-28) 

Regarding claim 14, Oliver teaches wherein the distribution of the composite in the cured epoxy provides an acoustic attenuation of at least 2 dB/mm at 2.0 MHz, an acoustic impedance of at least 1 Mrayl. (Col.4, line 66 – Col.5, line 5, Col.4, lines 42-44) Oliver does not explicitly teach metal, and ceramic fillers and a thermal conductivity of at least 3 W/mk.
Lee, in the same field of endeavor teaches metal, and ceramic fillers. (Paragraph 75, lines 7-15, Fig.5, 420) Lee also teaches wherein the backing has thermal conductivity in the form of a heat transfer path and a backing material that includes ceramic powder, for example alumina which has a thermal conductivity of 30 W/mk. ( Paragraph 75, Paragraph 77, Paragraph 78, lines 1-4) It would have been obvious to one having 

Regarding claim 15, Oliver teaches wherein the cured epoxy comprises a matrix (22) and rubber in the matrix (22) and wherein the mixture matrix form air gaps. (Col.3, lines 52-56, Col.4, lines 16-23, Col.6, lines 31-36, Col.5, lines 26-39, Col.5, lines 40-44) Oliver discloses degassing a mixture of material in the composite so that any air or gas bubbles expands in response to the decreased pressure and migrates to the surface thus being released. Per this discloser it is inherent that there is air gaps formed in the matrix (mixture). Oliver does not explicitly teach wherein ceramic fillers are in the matrix.
Lee, in the same field of endeavor teaches metal (412), and ceramic fillers (420). (Paragraph 75, lines 7-15, Paragraph 84, Fig.5, 420, 412) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Oliver to incorporate metal, and ceramic fillers as taught by Lee in order for the backing material to have a high attenuation coefficient so that absorption can occur efficiently.

Regarding claim 16, Oliver teaches different ratios of density, volume and acoustic impedance that may be provided, Oliver also teaches backing comprising rubber particles (lead spheres coated with rubber, rubber spheres) and metal particles (lead sphere, metallic inserts). (Col.2, lines 18-21, Col.1, lines 45-48, Col.4, lines 7-10, Col.5, lines 51-54, claim 1).  Oliver further teaches various combinations of different materials of different densities or volumes may be used, such as with differences greater or within as the rubber filler, 25-50% metal particles as the metal filler, and 20-50% ceramic filler as the ceramic filler by weight with a total filler of 100%.
Lee, in the same field of endeavor teaches wherein the backing comprises metal particles (412), and ceramic particles (420) by weight. (Paragraph 75, lines 7-15, Paragraph 84, Fig.5, 420, 412) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Oliver to incorporate wherein the backing comprises, metal particles, and ceramic filler as taught by Lee in order for the backing material to have a high attenuation coefficient so that absorption can occur efficiently. Oliver in view of Lee discloses the claimed invention except for 25-30% rubber particles, 25-50% metal particles, and 20-50% ceramic filler by weight with a total filler of 100%. It would have been obvious to one having ordinary skill in the art at the time the invention was filled to have a composition of 25-30% rubber particles, 25-50% metal particles, and 20-50% ceramic filler by weight with a total filler of 100%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 17, Oliver teaches homogeneous distribution of backing composition which includes rubber particles (rubber spheres) and metal particles (lead sphere, metallic inserts). (Col.4, lines 4-5 and lines 10-15, Col.5, lines 27-30, Col.2, 18-21, Col.1, lines 45-48, Col.4, lines 7-10, Col.5, lines 51-54) Oliver does not explicitly teach distribution of ceramic filler.
Lee, in the same field of endeavor teaches distribution of metal filler (412), and ceramic filler (420). (Paragraph 75, lines 7-15, Paragraph 84, Fig.5, 420, 412) It would have been 

Regarding claim 18, Oliver teaches rubber particles (rubber spheres) and metal particles (lead sphere, metallic inserts) and casting the mixture into a mold for an acoustic backing block and curing the mixture in the mold and mixing particles (rubber, epoxy and metal particles). (Col.6, lines 5-15, Col.2, lines 18-21, Col.1, lines 45-48, Col.4, lines 7-10, Col.5, lines 51-54 and 27-35, claim 1 Fig.4) Oliver does not teach mixing ceramic particles and rubber, ceramic, and metal as a powder and ceramic particles.
Lee, in the same field of endeavor teaches mixing metal and ceramic particles and rubber, ceramic, and metal as a powder and ceramic particles (420). (Paragraph 75, lines 7-15, Paragraphs 83-84, Fig.5, 420, 412)) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Oliver to incorporate mixing metal and ceramic particles and rubber, ceramic, and metal as a powder and ceramic particles as taught by Lee in order for the backing material to have a high attenuation coefficient so that absorption can occur efficiently.

Regarding claim 19, Oliver teaches wherein mixing comprises mixing a thermoset and thermoplastic of the epoxy 
Lee, in the same field of endeavor teaches aluminum nitride particles as the ceramic powder, and tungsten particles are the metal powder. (Paragraph 75, lines 7-15) Lee discloses alumina which is another name for aluminum oxide, however someone with ordinary skill in the art would easily be able to introduce aluminum nitride instead of alumina since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Oliver to incorporate aluminum nitride particles as the ceramic powder, and tungsten particles are the metal powder as taught by Lee in order for the backing material to have a high attenuation coefficient so that absorption can occur efficiently.
 
Regarding claim 20, Oliver teaches wherein casting comprises casting into the mold for the acoustic backing block for a two-dimensional array of transducer elements. (Col.6, lines 5-15, Col.5, lines 44-49, Fig.4).

Response to Arguments
Applicant's arguments filed 06/07/2021 with regards to claims 1, 4-7, 11-12 and 14-19 have been fully considered but they are not persuasive. 

Regarding applicant’s arguments of claim 1, applicant argues Oliver does not include rubber, metal, and ceramic particles and Lee does not disclose a composite of rubber, metal, and ceramic particles in a given backing. Examiner respectfully disagrees. While taken individually Oliver or Lee do not explicitly disclose the invention as claimed, however Oliver in view of Lee does disclose all three of rubber filler, metal filler, and 412 may include metal. The metal may be a highly heat-conductive material, such as copper, aluminum, silver, nickel, iron, gold, or tungsten. Thus Oliver in view of Lee does disclose all three of rubber filler, metal filler, and ceramic filler in a given backing when combining each respective teaching.

Regarding applicants arguments of claim 4, applicant argues the Office Action does not indicate the way in which alumina nitride as opposed to alumina would result in that design choice. High attenuation is provided by alumina. Lee discloses ceramic powder and cites tungsten oxide or alumina as examples (See Lee: Paragraph 75). Applicant disclose aluminum nitride powder which is a type of ceramic powder. Examiner discloses that it is a design choice to use aluminum nitride powder since Lee has disclosed using ceramic powder and it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. Furthermore in applicants specification there is no mention that aluminum nitride powder is critical or necessary to be used in the 

Regarding applicants arguments of claim 5, applicant argues using such a base would alter the attenuation and impedance so there is no combination that shows the recited limitations. Examiner respectfully disagrees, Lee discloses using ceramic powder in the pores of the backing member and Lee discloses an example of alumina for ceramic powder and alumina has a thermal conductivity of 30W/mk (See Paragraph 75). Thus by using the ceramic powder taught by Lee, the attenuation and impedance does not seem to be altered in such a way that Oliver and Lee would not be combinable and therefore Oliver in view of Lee teach the limitation as claimed. 

Regarding applicants arguments of claim 6, applicant argues Lee discloses one material (three different options are given for the one material) mixed with epoxy (paragraph 75), not a homogeneous distribution of multiple fillers. Oliver discloses a homogenous composite of the backing block (See Col.4, lines 4-5 and lines 10-15) and Oliver gives the example of roughly equal volumes of about 13 micron silicone rubber microspheres and a low-viscosity, curable two-part epoxy resin are homogenized by shear mixing (See Col.5, lines 27-30). Thus Oliver does teach a homogenous distribution of backing material/particles. Applicants amendments has necessitated a new grounds of rejection for claim 6, however for purposes of compact prosecution examiner has described position in respect to the prior art rejection of claim 6 with regards to homogenous distribution.

Regarding applicants arguments of claim 7, applicant argues while the % may be design choice, none of the cited references proposes anything more than one type of material at a given instance as filler. Thus, there would be no relative amounts between multiple types of materials in the filler of one instance as a design choice, examiner respectfully disagrees. Oliver teaches different ratios of density, volume and acoustic impedance that may be provided (Col.4, lines 44-65), Oliver also teaches backing comprising rubber particles (lead spheres coated with rubber, rubber spheres) and metal particles (lead sphere, metallic inserts). (Col.2, lines 18-21, Col.1, lines 45-48, Col.4, lines 7-10, Col.5, lines 51-54, claim 1).  Oliver further teaches various combinations of different materials of different densities or volumes may be used, such as with differences greater or within ten percent (Col.4, lines 44-65) Lee teaches wherein the backing comprises metal particles (412), and ceramic particles (420) by weight. (Paragraph 75, lines 7-15, Paragraph 84, Fig.5, 420, 412) Oliver in view of Lee discloses the claimed invention except for 25-30% rubber particles, 25-50% metal particles, and 20-50% ceramic filler by weight with a total of 100%. It would have been obvious to one having ordinary skill in the art at the time the invention was filled to have a composition of 25-30% rubber particles, 25-50% metal particles, and 20-50% ceramic filler by weight with a total of 100%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding applicants arguments of claim 11, applicant argues Lee does not disclose all three of rubber filler, metal filler, and ceramic filler in the same absorber, examiner agrees Lee does not disclose all three of rubber filler, metal filler, and ceramic filler in the same absorber, however Oliver in view of Lee does disclose all three of rubber filler, 412 may include metal. The metal may be a highly heat-conductive material, such as copper, aluminum, silver, nickel, iron, gold, or tungsten. Thus Oliver in view of Lee does disclose all three of rubber filler, metal filler, and ceramic filler in the same absorber when combining each respective teaching.

Regarding applicants arguments of claim 15, applicant argues claim 15 recites that the rubber, metal, and ceramic fillers in the matrix form air gaps. Oliver mixes particles with liquid (col. 6, lines 26-39) and degasses to cure (col. 6, lines 40-44). This prevents air gaps. Different fillers are not provided in a way to result in air gaps. Examiner respectfully disagrees, Oliver teaches a composite material which contains a plurality of particles used for forming pockets 20, which could be interpreted as air gaps in the present invention and wherein the cured epoxy comprises a matrix (22) and rubber in the matrix (22). Oliver further teaches the mixture is degassed, such as by using vacuum degassing. Any air or other gas expands in response to a decreased pressure around the mixture. The expanded bubbles migrate to the surface, releasing the gas from the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755.  The examiner can normally be reached on Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        

/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645